HEDRICK, Judge.
The one question presented on this appeal is whether the Commission erred in making the following finding:
“Plaintiff’s injury by accident on January 3, 1972 did not materially aggravate or accelerate a preexisting disease or infirmity and did not proximately contribute to the loss of plaintiff’s foot.”
Causation between the accident and the subsequent disability is an issue of fact to be determined by the Commission from competent evidence. Anderson v. Construction Co., 265 N.C. 431, 144 S.E. 2d 272 (1965). See also, Manuel v. Cone Mills Corp., 242 N.C. 309, 87 S.E. 2d 558 (1955) ; Anderson v. Northwestern Motor Co., 233 N.C. 372, 64 S.E. 2d 265 (1951). Findings of fact of the Industrial Commission are binding on appeal when supported by any competent evidence, even though there be evidence which would have supported a contrary finding. Petree v. Duke Power Co., 268 N.C. 419, 150 S.E. 2d 749 (1966) ; Benfield v. Troutman, 17 N.C. App. 572, 195 S.E. 2d 75 (1973), cert. denied 283 N.C. 392, 196 S.E. 2d 274 (1973).
Assuming that there is evidence in the record which would support a finding by the Commission that the injuries suffered by plaintiff on 3 January 1972 contributed to the ultimate loss of his foot, the Commission found otherwise; and there is competent evidence in the record to support the Commission’s findings.
The order appealed from is affirmed.
Affirmed.
' Judges Morris and Arnold concur.